Exhibit 10.1

 



AMENDMENT TO JUDGMENT SETTLEMENT AGREEMENT

 

This Amendment to Judgment Settlement Agreement (this “Amendment”) is entered
into as of February 5, 2019 (the “Effective Date”), by and between John M. Fife,
an individual (“Lender”), and MPhase Technologies, Inc., a New Jersey
corporation (“Borrower”). Capitalized terms used in this Amendment without
definition shall have the meanings given to them in the Settlement Agreement (as
defined below).

 

A.                Borrower previously sold and issued to St. George Investments
LLC, a Utah limited liability company (formerly known as St George Investments
LLC, an Illinois limited liability company) (“SGI”), that certain Convertible
Note dated September 13, 2011 in the original principal amount of $357,500.00
(subject to an increase to up to $557,500 upon the occurrence of certain events)
(the “Note”) pursuant to that certain Securities Purchase Agreement dated
September 13, 2011 by and between SGI and Borrower (the “Purchase Agreement,”
and together with the Note and all other documents entered into in conjunction
therewith, the “Transaction Documents”).

B.                 Effective as of October 17, 2011, SGI assigned the Note and
its rights under all other Transaction Documents to Lender pursuant to a certain
Assignment of Convertible Note (the “Assignment”).

C.                 Following the Assignment, Lender and Borrower entered into a
certain Standstill and Restructuring Agreement (the “Standstill Agreement”)
pursuant to which Lender agreed to not convert a certain portion of the
outstanding balance of the Note into shares of Borrower’s Common Stock in
exchange for certain payments from Borrower.

D.                Borrower did not make such payments and Lender ultimately
filed a lawsuit against Borrower in the Eastern Division of the Northern
District of Illinois in the United States District Court, Case No. 12-cv-9647
(the “Lawsuit”).

E.                 On December 15, 2014, Lender was granted summary judgment in
the Lawsuit and on January 28, 2015 a judgment was entered against Borrower (the
“Judgment”).

F.                  Lender agreed to refrain and temporarily forbear from
exercising and enforcing certain remedies against Borrower with respect to the
Judgment and to settle the Judgment pursuant to the terms and conditions of a
certain Judgment Settlement Agreement dated December 10, 2018 entered into
between Lender and Borrower (as amended, the “Settlement Agreement”).

G.                Borrower has requested that Lender alter the terms of the
payment schedule set forth in the Settlement Agreement (the “Revised Payment
Schedule”).

H.                Lender has agreed, subject to the terms, amendments,
conditions and understandings expressed in this Amendment, to amend the
Settlement Agreement to reflect the Revised Payment Schedule.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.       Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 



 



 

2.       Revised Payment Schedule. Section 3 of the Settlement Agreement is
deleted in its entirety and replaced with the following:

 

“Settlement Payments. Borrower and Lender agree that Borrower may satisfy the
Judgment in full by making cash payments (the aggregate of the cash payments
payable to Lender under this Section 3 that are necessary to satisfy the
Judgment, the “Settlement Amount”) to Lender in an amount equal to either (a)
$270,000.00, provided such amount is received by Lender on or before February
15, 2019, or (b) (i) $375,000.00, which amount, if Borrower elects this option,
shall be payable as follows: (1) Borrower shall make a payment to Lender in the
amount of $15,000.00 on or before February 15, 2019, and (2) Borrower shall
continue making payments of $15,000.00 each month (each, an “Installment
Payment”), with the first such Installment Payment being due and payable on
March 15, 2019 and with each additional Installment Payment being due and
payable to Lender on or before the same day of each month thereafter until
February 15, 2020, when Borrower shall pay to Lender the entire unpaid portion
of the Settlement Amount (which would be equal to $195,000.00 if Borrower elects
this option and pays each required Installment Payment prior to such date). Each
payment made pursuant to this Section 3 shall be made by Borrower to Lender via
wire transfer of immediately available funds.”

 

3.       Representations and Warranties. In order to induce Lender to enter into
this Amendment, Borrower, for itself, and for its affiliates, successors and
assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the Effective Date
which would or could materially and adversely affect the understanding of Lender
expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Settlement
Agreement.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Settlement Agreement. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

2 

 



 

(e) Borrower represents and warrants that as of the Effective Date, no breaches
exist under the Settlement Agreement or have occurred prior to the Effective
Date.

 

4.       Certain Acknowledgments. Each of the parties acknowledges and agrees
that no property or cash consideration of any kind whatsoever has been or shall
be given by Lender to Borrower in connection with any amendment to the
Settlement Agreement granted herein.

 

5.       Other Terms Unchanged. The Settlement Agreement, as amended by this
Amendment, remains and continues in full force and effect, constitutes legal,
valid, and binding obligations of each of the parties thereto, and is in all
respects agreed to, ratified, and confirmed. Any reference to the Settlement
Agreement after the Effective Date is deemed to be a reference to the Settlement
Agreement as amended by this Amendment. If there is a conflict between the terms
of this Amendment and the Settlement Agreement, the terms of this Amendment
shall control. No forbearance or waiver may be implied by this Amendment. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment to, any right,
power, or remedy of Lender under the Settlement Agreement, as in effect prior to
the Effective Date. To avoid all doubt, this Amendment shall be governed by the
miscellaneous provisions set forth in Sections 8 through 18 of the Settlement
Agreement.

 

6.       No Reliance. Borrower acknowledges and agrees that neither Lender nor
any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Amendment, the Settlement Agreement and the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by this Amendment and the Settlement Agreement, Borrower is not
relying on any representation, warranty, covenant or promise of Lender or its
officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment and in the Settlement
Agreement.

 

7.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

8.       Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]



3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

  BORROWER:       MPHASE TECHNOLOGIES, INC.       By:     Name:     Title:      
  LENDER:            John M. Fife, an individual



 



 



 



 

4 

 

[Signature page to Amendment to Judgment Settlement Agreement]



 

 



